Citation Nr: 1211641	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  04-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

3.  Entitlement to an increased initial rating for a lumbar spine disability (mechanical low back pain with mild degenerative changes), rated as 10 percent disabling for the period prior to December 26, 2002.

4.  Entitlement to an increased initial rating for a lumbar spine disability, rated as 10 percent disabling based upon orthopedic manifestations, 10 percent disabling for neurologic manifestations affecting the right lower extremity, and 10 percent disabling for neurologic manifestations affecting the left lower extremity, for the period from December 26, 2002 to December 28, 2006.

5.  Entitlement to an increased initial rating for a lumbar spine disability, rated as 20 percent disabling based upon orthopedic manifestations, 10 percent disabling for neurologic manifestations affecting the right lower extremity, and 10 percent disabling for neurologic manifestations affecting the left lower extremity, for the period from December 29, 2006 to August 6, 2008.

6.  Entitlement to an increased initial rating for a lumbar spine disability, rated as 40 percent disabling based upon orthopedic manifestations, 10 percent disabling for neurologic manifestations affecting the right lower extremity, and 10 percent disabling for neurologic manifestations affecting the left lower extremity, for the period since August 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1987, with additional service in the U.S. Naval Reserves from June 1999 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.

The Veteran's representative has submitted argument that the Veteran has headaches related to his service-connected low back disability (see July 23, 2009 Appellant's Brief), and the RO has considered these assertions in past supplemental statements of the case.  Given the above, the Board has recharacterized the claim for entitlement to service connection for headaches to include on a secondary basis.  

During the course of this appeal, the Veteran has been granted higher ratings for his service-connected low back disability, to include separate ratings for radiculopathy of the right and left lower extremities related to the back disability.  However, as those awards did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2009, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for headaches, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not present during the Veteran's period of active duty service or to a compensable degree within the first year after separation from active service, and did not first manifest during a period of active duty for training (ACDUTRA).  There is also no competent evidence or opinion of record supporting a medical relationship between the Veteran's current hypertension and his military service.  

2.  Prior to December 29, 2006, the Veteran's service-connected lumbar spine disability was manifested by pain, muscle spasm (not resulting in an abnormal gait or spinal contour), stiffness, and slight limitation of motion with forward flexion greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees; ankylosis and incapacitating episodes were not present.  

3.  From December 29, 2006 to March 26, 2007, the Veteran's service-connected lumbar spine disability was manifested by pain, muscle spasm, stiffness, altered gait, and slight limitation of motion with forward flexion greater than 30 degrees; ankylosis and incapacitating episodes were not present.  

4.  Since March 27, 2007, the Veteran's service-connected lumbar spine disability has been manifested by pain, muscle spasm, stiffness, altered gait, and severe limitation of motion; ankylosis and incapacitating episodes are not present.  

5.  Since September 23, 2002, the Veteran's service-connected lumbar spine disability has been productive of neurologic impairment of the right and left lower extremities that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerves.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or aggravated by active duty service or ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability for the period prior to December 26, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

3.  The criteria for an initial rating in excess of 10 percent for lumbar spine disability, for the period from December 26, 2002 to December 28, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011) 5292, 5295 (2003), 5293 (2002 & 2003).

4.  The criteria for an initial rating higher than 20 percent for the orthopedic manifestations of a lumbar spine disability, for the period from December 29, 2006 to March 26, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011) 5292, 5295 (2003), 5293 (2002 & 2003).

5.  The criteria for an initial rating of 40 percent for the orthopedic manifestations of a lumbar spine disability have been met since March 27, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011) 5292, 5295 (2003), 5293 (2002 & 2003).  

6.  The criteria for an initial rating of 10 percent for radiculopathy of the right lower extremity have been met since September 23, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003 & 2011).

7.  The criteria for an initial rating of 10 percent for radiculopathy of the left lower extremity have been met since September 23, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence the claimant is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO); Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the Veteran was provided notice regarding the information and evidence needed to substantiate his claim for service connection for hypertension in a July 2005 letter; this notice was provided for his claim for a higher rating in April 2003, May 2004 and May 2007 letters.  These letters also provided notice regarding the information and evidence that must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters in June 2006 and May 2007 advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in January 2011 (hypertension) and May 2011 (back).

The Veteran is challenging the initial ratings assigned following the grant of service connection for a lumbar spine disability, including bilateral lower extremity radiculopathy.  In Dingess/Hartman v. Nicholson (Dingess), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.

The VCAA requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83 (2006).  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

The Veteran has not been afforded a VA examination with respect to the claim of  entitlement to service connection for hypertension.  The evidence of record, however, shows that the Veteran's hypertension was diagnosed during a period of inactive duty training.  As diseases diagnosed during periods of inactive duty training are not eligible for service connection, as explained in the decision below, VA is under no duty to afford the Veteran a VA examination with respect to this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The Board notes that the case was remanded in September 2009 to verify the Veteran's periods of reserve service and to afford him a VA examination.  Service treatment records were obtained and his reserve service was verified.  In addition, VA examinations adequate to address the questions posed by the Board with respect to the Veteran's back disability were provided in April 2010 and April 2011.  Given the foregoing, the Board finds that there has been substantial compliance with the Board's September 2009 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand was not required under Stegall v. West, 11 Vet. App. 268 (1998) where the AOJ substantially complied with the Board's remand instructions).
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

The Veteran asserts that he is entitled to service connection for hypertension as a result of his military service.  Notably, he does not contend that his hypertension is related to his February 1986 to January 1987 period of active duty in the United States Air Force, nor that he developed hypertension within a year of his separation from active service.  Rather, he contends that this disability was incurred as a result of his service in the Reserves following his January 1987 separation from service.   

Service treatment records associated with the Veteran's period of active service do not contain any findings or symptomatology related to hypertension.  Evidence dated after the Veteran's separation from active service shows that the Veteran was not diagnosed with hypertension until 1998, more than ten years after his separation from active service.  None of the clinical evidence of record supports a finding that his current hypertension is related to his period of active service.  As the Veteran does not seek service connection for his hypertension as a result of his period of active service from February 1986 to January 1987, and the evidence of record does not support a finding that it developed within a year of his separation from active service or that it is otherwise related to his period of active service, the Board will limit its analysis to whether the Veteran is entitled to service connection for hypertension in association with his service in the Reserves.  The Board now turns to an evaluation of the merits of his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection generally requires medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  As the Veteran in this case seeks service connection for a disease, rather than injury, he is not eligible for service connection on the basis of his inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131.  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As pertains to nexus, the Federal Circuit has explicitly rejected the view that medical evidence is required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

The first elevated blood pressure reading in the record is dated in May 1998, when the Veteran sought private medical treatment for complaints of chest pain and difficulty sleeping.  The Veteran's blood pressure reading at that time was 136/98.  The Veteran's blood pressure was read on two additional occasions in December 1998.  On those occasions, his blood pressure was measured at 142/98 and 136/90, respectively.  Although the Veteran's diastolic pressure was elevated on each of the occasions it was measured in 1998, because blood pressure readings were not taken two or more times on at least three different days, there is not sufficient evidence of record to determine that the Veteran had hypertension in 1998.  See id.  

The Veteran's blood pressure was again noted to be elevated on enlistment into the Naval Reserve in June 1999.  At that time, his blood pressure reading was 120/90. 

The earliest date as of which the record supports a diagnosis of hypertension is in September 2000.  Reserve service treatment records show diastolic blood pressure readings of 90 mm or above 3 times each day on September 20, 2000, September 22, 2000, and September 25, 2000.  These readings meet VA criteria for a diagnosis of hypertension.  See id.  

Based upon a review of the Veteran's service personnel records, which show that the Veteran's first period of ACDUTRA in the Naval Reserve was in May 2002, it is evident that the initial diagnosis of hypertension was made during a period of INACDUTRA.  As service connection can only be awarded for an injury, and not a disease, that is incurred during a period of INACDUTRA, and hypertension, a disease, did not first manifest during a period of ACDUTRA, service connection must be denied.  See 38 U.S.C.A. §§ 101(24), 106.  

The Board is aware that the Veteran alleges that his hypertension began during a period of ACDUTRA in the Naval Reserves.  However, the record reflects that hypertension was diagnosed prior to the Veteran's ACDUTRA service.  Even if hypertension did exist prior to the initial diagnosis during inactive duty training status, he would not be eligible for service connection for any aggravation of hypertension as a result of his inactive duty service.  Significantly, the Veteran has not alleged that his hypertension was aggravated as a result of either his INACDUTRA or ACDUTRA service, nor does the record support such a finding.  As a lay person, the Veteran is competent to testify as to matters that are capable of lay observation, but is not competent to provide statements establishing medical nexus when, as here, the determinative issue requires expert medical training.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the Veteran is competent to report experiencing symptoms associated with hypertension, he is not competent to say that his blood pressure met VA's criteria for a diagnosis of hypertension or that it was aggravated as a result of his service without competent evidence supporting that assertion.

In reaching the conclusion that service connection for hypertension may not be awarded, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating

Initially, the Board notes that the claim for an increased rating for the service-connected lumbar spine disability is a claim for a higher initial rating.  In October 1989, the Veteran filed a claim to reopen a previously denied claim of entitlement to service connection for a back disability.  The RO denied this claim in July 1990.  Within the one year appeal period the Veteran submitted another document asking to reopen the claim.  He also submitted results from electromyograph/nerve conduction studies (EMG/NCS) performed in February 1991.  New and material evidence received prior to the expiration of the appeal period, such as the EMG/NCS results, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  Thus, when the RO again denied the claim in June 1991 it was a continuation of the claim denied in July 1990.  

The Veteran disagreed with the June 1991 denial and perfected an appeal as to the issue of entitlement to service connection for a back disability.  The case went before the Board in July 1992 and was remanded for additional development.  The case was returned to the Board, and in June 1993 the Board granted service connection for a low back disability.  The RO effectuated the grant of service connection by way of a rating decision issued in July 1993.  In this decision, the RO assigned an initial 10 percent rating, effective May 14, 1991.  In an August 1993 letter, the Veteran disagreed with the effective date and the rating assigned for that disability.  An earlier effective date of August 5, 1989 was awarded by an August 1993 rating decision.  This decision did not address the assigned disability rating.  

A March 1995 rating decision denied an increased rating for the service-connected low back disability; this rating decision appears to have been issued in response to December 1993 correspondence from the Veteran which the RO interpreted as a claim for an increased rating.  However, as the Veteran had previously filed a timely notice of disagreement with the disability rating assigned by the July 1993 rating decision, this claim remained pending at least until a statement of the case was issued.  See 38 C.F.R. §§ 19.26, 19.29 (2011).  Here, a statement of the case was not issued until June 2004, after the RO received additional correspondence from the Veteran in December 2002, which the RO interpreted as a new claim for a higher rating, which the RO denied in a July 2003 rating decision.  After the June 2004 statement of the case was issued, the Veteran filed a timely substantive appeal; thus perfecting the instant appeal.  

Laws and Regulations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011). 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria.  The Board's following decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011). 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  A 20 percent rating was warranted for intervertebral disc syndrome when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A maximum 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As Diagnostic Code 5293 contemplates limitation of motion, a separate rating for limitation of motion cannot be assigned.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998). 

Effective September 23, 2002, the rating criteria for evaluation of intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

This regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Diagnostic Code 8520 provides for ratings of complete and incomplete paralysis of the sciatic nerve.  An 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Incomplete paralysis warrants 10, 20, 40, and 60 percent ratings if it is mild, moderate, moderately severe, and severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales, 218 F.3d at 1380-81 and Timberlake, 14 Vet. App. at 128-30.

The currently assigned disability ratings for the service-connected low back disability are as follows:  10 percent from October 5, 1989 to December 25, 2002; 10 percent for the orthopedic manifestations, 10 percent for the neurological manifestations affecting the right lower extremity, and 10 percent for the neurological manifestations affecting the left lower extremity for the period from December 26, 2002 to December 28, 2006;  20 percent for the orthopedic manifestations, 10 percent for the neurological manifestations affecting the right lower extremity, and 10 percent for the neurological manifestations affecting the left lower extremity for the period from December 29, 2006 to August 6, 2008; and, since August 7, 2008, 40 percent for the orthopedic manifestations, 10 percent for the neurological manifestations affecting the right lower extremity, and 10 percent for the neurological manifestations affecting the left lower extremity.

In this decision, the Board finds that the 10 percent ratings for the neurologic manifestations affecting the right and left lower extremities should be effective from September 23, 2002 and the 40 percent rating for the orthopedic manifestations should be effective from March 27, 2007.  Otherwise, the Board agrees with the assignments made by the Agency of Original Jurisdiction.  Thus, the proper disability ratings are as follows: 10 percent from October 5, 1989 to September 22, 2002; 10 percent for the orthopedic manifestations, 10 percent for the neurological manifestations affecting the right lower extremity, and 10 percent for the neurological manifestations affecting the left lower extremity for the period from September 23, 2002 to December 28, 2006; 20 percent for the orthopedic manifestations, 10 percent for the neurological manifestations affecting the right lower extremity, and 10 percent for the neurological manifestations affecting the left lower extremity for the period from December 29, 2006 to March 26, 2007; and, since March 27, 2007, 40 percent for the orthopedic manifestations, 10 percent for the neurological manifestations affecting the right lower extremity, and 10 percent for the neurological manifestations affecting the left lower extremity.  The Board will address each of these stages in turn.

i. From October 5, 1989 to September 22, 2002

For the period prior to December 26, 2002, the RO rated the Veteran's lumbar spine disability as 10 percent disabling under the diagnostic criteria for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Other applicable diagnostic codes include Diagnostic Code 5292, which contemplates limitation of motion of the lumbar spine, and Diagnostic Code 5293, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002). 

It has not been contended or shown in this case that during this period the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, the diagnostic codes pertaining to these disabilities are not applicable for this period.

In order to be entitled to a rating higher than 10 percent for the period prior to December 26, 2002, the evidence would need to show moderate limitation of motion of the lumbar spine; lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; severe lumbosacral strain; or moderate recurring attacks of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

A November 1989 record of private treatment reflects that the Veteran complained of back pain without significant radiation into the extremities.  Examination revealed an essentially normal range of motion with some pain and discomfort.  There were no paravertebral spasms and no motor deficit in the lower extremities.  X-rays were also normal.  The impression at that time was chronic lumbosacral strain.  

In February 1990, the Veteran complained that his legs would get numb at times.  Examination revealed a paraspinal lumbosacral muscle spasm and tenderness.  There were no focal neurologic signs and deep tendon reflexes were 2 to 3+.  The impression was chronic lumbosacral strain.  In February 1991, the Veteran complained of pain in the lumbosacral area.  Examination revealed no muscle spasm and reflexes were 2+ and equal.  A lumbar magnetic resonance imaging (MRI) was read as normal.  

The Veteran was seen for a private examination in September 1992.  He reported falling down a flight of stairs while on duty in the military in the 1980's.  He indicated that he had no permanent numbness or weakness of his legs and no bowel or bladder dysfunction.  Examination revealed 5/5 strength on motor testing and intact sensory on testing.  Flexion of the lumbosacral spine was to 95 degrees and extension was to 15 degrees.  Rotation was normal.  The Veteran had some paraspinal tenderness.  Deep tendon reflexes were 3 at the knees and 2 at the ankles.  The assessment was mechanical low back pain.  

The Veteran was again seen for pain in the lower back in August 1993.  The pain rarely radiated down his right leg.  He also complained of stiffness.  Examination of the extremities was within normal limits with symmetric reflexes and a normal neurological examination.  The back had a slight increase in right paravertebral muscle tone with some tenderness.  Range of motion was full with pain in extension and forward flexion.  The impression was lumbar spondylosis.  

In April 1995, the Veteran complained of chronic low back pain that sometimes radiated down his left leg into the calf with some calf numbness.  He also reported that his back was stiff in the mornings.  Examination revealed a full range of motion in all joints.  The lower extremities had no sensory loss or weakness; reflexes were normal.  The assessment included polyarticular joint pain.  

Reserve service treatment records show normal neurological and lower extremity evaluations on examination in June 1999.  

Private treatment records reflect that in January 2000, the Veteran denied weakness or numbness in the lower extremities.  Examination of the lower extremities revealed 5/5 strength, intact sensory, and 2+ deep tendon reflexes.  

During this period the range of motion of the Veteran's lumbar spine was described as "essentially normal with some pain and discomfort," "full," and "full with pain."  Extension was reduced to 15 degrees on one occasion.  These findings are more accurately described as slight limitation of motion than moderate limitation of motion.  Even considering the Veteran's subjective complaints of pain and stiffness, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support a disability rating higher than 10 percent for this period based upon limitation of motion.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Thus, the old schedular criteria of Diagnostic Code 5292 cannot serve as a basis for an increased rating for this period. 

Similarly, when rated under the diagnostic code for lumbosacral strain, the Veteran's low back disability again fails to satisfy the qualitative criteria for a rating higher than 10 percent for this period.  Under the old schedular criteria of Diagnostic Code 5295, a higher rating of 20 percent was not warranted unless there was muscle spasm on extreme forward bending, and loss of lateral motion, unilateral, in standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  In this case, The Veteran did have muscle spasm during this period, but there is no evidence of an abnormal gait or abnormal spinal contour resulting from muscle spasm or guarding.  Additionally, the evidence during this period does not support a finding that the Veteran's lumbosacral strain resulted in muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  Spasm was present on some examinations and absent on others.  Notably, while forward flexion was tested in November 1989, it was specifically noted that there was no spasm during that evaluation.  There is no indication that any spasm was caused by forward bending.  Lateral spine motion was reportedly full during this period.  Given the above, a higher rating for this period cannot be assigned based upon the criteria for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Finally, in evaluating whether Diagnostic Code 5293, the code pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating for this period, the evidence would need to show recurring attacks of moderate intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  During this period there is no indication that the Veteran met the criteria for a diagnosis of intervertebral disc syndrome.  Although the Veteran occasionally complained of pain and numbness that radiated into his legs during this period, neurological testing was predominantly normal.  The Veteran's deep tendon reflexes measured at 2 to 3+ in February 1990 and 3 at the knees in September 1992, and in February 1991, April 1995, and January 2000, his reflexes were determined to be normal.  Given that despite the Veteran's complaints, neurological evaluation was predominantly normal throughout this period, the findings in the medical records during this period most nearly approximate mild intervertebral disc syndrome.  There are no findings supportive of a conclusion that the Veteran had neurological symptoms amounting to moderate recurrent attacks of intervertebral disc syndrome during this period.  Thus, a higher rating is not warranted based on the criteria for rating intervertebral disc syndrome in effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); see also 38 C.F.R. § 4.7.    

The Board has determined that for the period from October 5, 1989 to September 22, 2003, the Veteran is entitled to no more than the current 10 percent rating.  

ii. From September 23, 2002 to December 28, 2006

The RO rated the Veteran's lumbar spine disability as 10 percent disabling under the old diagnostic criteria (Diagnostic Code 5295 (2002)) until December 26, 2002, when it determined that it was more favorable to rate the Veteran's disability under the criteria for intervertebral disc syndrome (Diagnostic Code 5293 (2003)), as those criteria allowed for the separate evaluations of chronic orthopedic and neurologic manifestations.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  As of December 26, 2002, the RO assigned a 10 percent rating for the orthopedic manifestations of the lumbar spine disability in addition to separate 10 percent ratings under Diagnostic Code 8520 for the neurologic manifestations of the lumbar spine disability affecting the right and left lower extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2003).  

In addition to Diagnostic Codes 5293 and 5295, Diagnostic Code 5292, which contemplates limitation of motion of the lumbar spine is applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003).  Diagnostic Code 5242, which pertains to degenerative arthritis of the spine, is also applicable, as the Veteran is service-connected for mechanical back pain with mild degenerative changes.   See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Effective from September 26, 2003, the Veteran's lumbar spine disability may be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  

It has not been contended or shown that during this period the Veteran had residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, the diagnostic codes pertaining to these disabilities are not applicable for this period.

In first addressing whether the Veteran is entitled to a rating higher than 10 percent for the orthopedic manifestations of his lumbar spine disability under Diagnostic Code 5242, the Board concludes that Diagnostic Code 5242 may not in this instance serve as a basis for an increased rating.  The lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45.  Degenerative arthritis of the spine is evaluated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 allows for the assignment of a maximum rating of 20 percent only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  As noted above, the lumbar spine may only be rated as one major joint.  As such, the evidence does not support a rating higher than 10 percent under either Diagnostic Code 5003 or Diagnostic Code 5242. 

In evaluating whether any of the other applicable diagnostic codes may provide for a higher rating for this period, the evidence for consideration includes the Veteran's statements regarding the severity of his back disability, including the radiation of occasional pain and numbness into both lower extremities, and clinical records dated from April 2003 to November 2006.  

Records associated with an April 2003 VA primary care appointment show that the Veteran complained of chronic back pain that was worse with prolonged standing, and stiffness that was worse with bending.  The Veteran was observed to ambulate with a smooth gait.  The Veteran denied any neurological changes except for occasional trembling.  Examination of the lower back revealed no obvious abnormality and no radiation of pain or numbness.  Stiffness was present.  The assessment was chronic low back pain and muscle spasm.  

The Veteran underwent VA examination of the spine in May 2003.  At the time of the examination, he complained of constant back pain, morning stiffness, and pain in the ankles and knees.  He denied experiencing bowel or bladder problems.  He stated that he had been laid off three or four months prior to the examination and was currently unemployed.  Examination revealed muscle spasms on the right side.  Flexion of the spine was 74 degrees, extension 30 degrees, left lateral flexion 30 degrees, right lateral flexion 25 degrees, left lateral rotation 35 degrees, and right lateral rotation 20 degrees.  Lower extremity strength was 5/5 and symmetrical; reflexes were 2+ and sensory and vibratory sensation were intact.  X-ray examination of the lumbosacral spine was normal.  The examiner diagnosed the Veteran with chronic intermittent lumbar pain with normal X-rays and mild to moderate functional impairment.  

A September 2003 private treatment record shows complaints of low back pain but no examination of the back.  The Veteran was prescribed pain medication.  

November 2003 nerve conduction velocity testing and needle EMG study demonstrated normal sensory and motor nerve conduction studies for the lower extremities.  Irritability of the proximal muscles in the left upper and lower extremities was felt to possibly be consistent with a myopathic process.

A follow up VA appointment in December 2003 shows that the Veteran again complained of stiffness and back pain.  The examining physician noted that the Veteran had previously been treated in the VA pain clinic for his back.  Currently, however, the Veteran was attempting to work part time and was unable to attend the pain clinic.  On physical examination, the Veteran was noted to have tightness of the paraspinal muscles and reduced range of motion in flexion and extension.  There were no focal neurological deficits.  The Veteran was diagnosed with muscle spasms and lumbar strain.  The examining physician prescribed lodine and flexeril, and recommended physical therapy.  Several other tests were ordered to rule out other causes for his muscle spasms.

A VA treatment record from February 2004 shows that the Veteran reported persistent back pain, with occasional complaints of vague pain radiating to his thighs.  The Veteran stated that he was currently working with computers, and was able to walk, but had difficulty with more strenuous exercise such as bicycling or running.  On examination, the Veteran was observed to have a normal, non-antalgic gait.  Active range of motion of the low back was noted to appear to be "within functional limits."  He had negative modified straight leg raise, bilaterally, and minimal tenderness to L4-S1 lumbar paraspinals, bilaterally.  The impression was chronic low back pain.  The examining physician informed the Veteran that it would probably be difficult to relieve his pain, given the length of time he had been experiencing pain.  However, to the extent that physical therapy might be helpful, the Veteran was scheduled for therapy two to three times per week for the next several weeks.

In October 2005, the Veteran's gait was again noted to be non-antalgic.   Range of motion of the lumbar spine was noted to appear to be intact.  There was tenderness of the lumbar paraspinals.  The examining physician ordered the Veteran a "Quick-Draw" back brace, and instructed him to wear it only during strenuous activity.  It was noted that the Veteran would be taught how to use a transcutaneous electrical nerve stimulation (TENS) unit by Physical Therapy, who would issue the Veteran a TENS unit with electrodes.

In November 2005, the Veteran reported that his TENS unit, which was issued in October 2005 was not helpful.  Neurological examination revealed no focal deficits.

In February 2006, the Veteran again complained of chronic lower back pain, which he stated was worse in the past 2 weeks.  He described his pain as feeling like a "pinched nerve."  On examination there was tenderness at the lumbosacral spine and range of motion was restricted, although it was not noted to what degree.  The Veteran was holding his back muscles in a strained position.  The impression was lumbosacral strain.  

In November 2006, the Veteran requested a walker, although he was observed to ambulate without restriction.  It was noted that he had not been taking his medications.  CT examination of the lumbosacral spine was normal.  The evaluating physician prescribed the Veteran pain medication and a muscle relaxer for spasm.  

Under the old schedular criteria of Diagnostic Code 5292, a higher rating of 20 percent was not warranted unless there was moderate limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  As detailed above, during this period, flexion of the thoracolumbar spine was limited at most to 74 degrees, and extension was limited at most to 30 degrees.  The combined range of motion for the thoracolumbar spine was limited at most to 209 degrees.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

Based upon the ranges of motion recorded during this period, the Board concludes that the Veteran's limitation of motion for this period most accurately falls within the slight range.  Most ranges of motion are greater than normal, and at no time has his range of motion been noted to be moderately severe, severe, or extremely severe.  Even considering the Veteran's subjective complaints of pain and stiffness, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support a higher disability rating during this period based on limitation of motion.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Veteran's low back disability during this period was slight, warranting no more than a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  As such, the old schedular criteria of Diagnostic Code 5292 cannot serve as a basis for an increased rating for this period. 

Under the more specific numerical criteria found in the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's lumbar spine disability again fails to satisfy the requirements for more than a 10 percent rating based upon limitation of motion.  Under this formula, his ranges of motion fall within the requirements for a 10 percent rating:  forward flexion greater than 60 degrees but not greater than 85 degrees; or combined range of motion greater than 120 degrees but not greater than 235 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Even considering the Veteran's subjective complaints of pain and stiffness, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support a higher disability rating during this period based on limitation of motion.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  As such, the revised schedular criteria of Diagnostic Code 5237 cannot serve as a basis for an increased rating either. 

Similarly, when rated under the diagnostic code for lumbosacral strain, the Veteran's lumbar spine disability again fails to satisfy the qualitative criteria for a rating higher than 10 percent under the old version, as well as under the new version.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) with 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2006). 

Under the old schedular criteria of Diagnostic Code 5295, a higher rating of 20 percent was not warranted unless there was muscle spasm on extreme forward bending, and loss of lateral motion, unilateral, in standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The Veteran did have frequent muscle spasm during this period, but there is no evidence demonstrating that the muscle spasm resulted in an abnormal gait or abnormal spinal contour resulting from muscle spasm or guarding.  In November 2006, the Veteran requested a walker; however, at that time he was observed to be able to ambulate without restriction.  Additionally, there is no evidence demonstrating that lumbosacral strain during this period was severe, or that it resulted in muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  While right lateral flexion and right lateral rotation were reduced to 25 degrees and 20 degrees, respectively, during the May 2003 examination, there was no unilateral loss of lateral spine motion.  Given the above, a higher rating cannot be assigned based upon the old diagnostic criteria for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Additionally, under the revised schedular criteria for lumbosacral strain (rated under the General Rating Formula for Diseases and Injuries of the Spine), the Veteran's range of motion does not meet the criteria for a higher rating of 20 percent, as discussed immediately above. 

In evaluating whether the Veteran would be entitled to a higher rating under the version of Diagnostic Code 5293 in effect prior to September 23, 2002, the Board again finds that the Veteran is not entitled to a rating higher than 10 percent for this period.  In order to be entitled to a rating in excess of 10 percent under the old diagnostic criteria for intervertebral disc syndrome, the evidence would need to show recurring attacks of moderate intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  During this period there is no indication that the Veteran met the criteria for a diagnosis of intervertebral disc syndrome.  Although the Veteran occasionally complained of pain and numbness that radiated into his legs during this period, neurological testing remained predominantly normal.  As neurological evaluation was predominantly normal throughout this period, the Board concludes that the findings in the medical records during this period approximate no more than mild intervertebral disc syndrome.  There are no findings supportive of a conclusion that the Veteran had neurological symptoms amounting to moderate recurrent attacks of intervertebral disc syndrome during this period.  As such, a higher rating is not warranted based on the criteria for rating intervertebral disc syndrome in effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); see also 38 C.F.R. § 4.7.  

The rating criteria for limitation of motion and lumbosacral strain did not change between September 23, 2002 and September 26, 2003.  However, as noted above, the code relating to intervertebral disc syndrome was amended, effective September 23, 2002.  After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Under this code, a 20 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four during the past 12 months.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  

Here, there is no evidence that the Veteran was prescribed bed rest by a physician for more than two weeks but less than four weeks during this period, nor does the Veteran so contend.  As such, the Board finds that there is no evidence of incapacitating episodes as defined under DC 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002, to September 26, 2003, and from September 26, 2003, through the present, respectively).  Therefore, it is necessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities. 

Turning first to the orthopedic manifestations, as discussed above, the measurements of the range of motion of the thoracolumbar spine during this period warrant a rating of no more than 10 percent under the General Rating Formula.  The requirements for a higher rating under the General Rating Formula - forward flexion of the thoracolumbar spine to 30 degrees or less, or combined range of motion of the thoracolumbar spine not greater than 120 degrees - are not shown. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2003).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2003). 

The RO assigned a disability rating of 10 percent for intervertebral disc syndrome under Diagnostic Code 5293, and separate 10 percent ratings, for radiculopathy in the right and left lower extremities, under DC 8520, effective from December 26, 2002.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  

Resolving all doubt in favor of the Veteran, the Board concludes that as the Veteran complained of neurological problems in the right and left lower extremities prior to September 2002, and was ultimately diagnosed with radiculopathy based on those complaints, his radiculopathy was present at least as early as September 2002.  As VA regulations allow for separate ratings for neurologic manifestations of a back disability starting September 23, 2002, the Veteran's radiculopathy of the right and left lower extremities should be rated at 10 percent, effective September 23, 2002.  To this extent only, his claim of entitlement to an increased initial rating for this period is granted.

Ratings in excess of 10 percent for radiculopathy of the right and left lower extremities are not warranted during this period.  Reserve treatment records show normal neurological and lower extremity evaluations on examination in February 2003.  During a VA primary care appointment in April 2003, the Veteran denied any neurological changes except for occasional trembling.  Examination of the lower back revealed no obvious abnormality and no radiation.  During a May 2003 VA spine examination, lower extremity strength was 5/5 and symmetrical; reflexes were 2+ and sensory and vibratory were intact.  In February 2004, the Veteran reported persistent back pain with occasional complaints of vague pain radiating to his thighs.  Given the normal examination findings, and the Veteran's report of occasional radiating pain, the Board finds that during this period the Veteran's radiculopathy of the right and left lower extremities more nearly approximated mild incomplete paralysis of the sciatic nerve.  Thus, ratings in excess of 10 percent are not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also 38 C.F.R. § 4.7.  

The Board has determined that for the period from September 23, 2002 to December 28, 2006, the Veteran is entitled to no more than the current 10 percent  rating for orthopedic manifestations and separate 10 percent disability ratings, effective from September 23, 2002, for the neurologic manifestations in each lower extremity.  

iii. From December 29, 2006 to March 26, 2007 

Effective December 29, 2006, the RO assigned a 20 percent rating for the orthopedic manifestations of the Veteran's lumbar spine disability under Diagnostic Code 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The neurologic manifestations of the Veteran's lumbar spine disability for this period are rated as 10 percent disabling under Diagnostic Code 8520 for each lower extremity.  In addition to the General Rating Formula for Diseases and Injuries of the Spine, the old diagnostic criteria for limitation of motion, lumbosacral strain, and intervertebral disc syndrome are also applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243, 8520 (2003).

It has not been contended or shown that during this period the Veteran had residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, the diagnostic codes pertaining to these disabilities are not applicable for this period.

In first addressing whether Diagnostic Code 5242 may provide for a higher rating, the Board finds that it cannot.  As noted above, Diagnostic Codes 5003 and 5242 provide for a maximum rating of 20 percent.  As the Veteran is already in receipt of a 20 percent rating for the orthopedic manifestations of his lumbar spine disability for this period, and neither Diagnostic Code 5003 nor Diagnostic Code 5242 provides for a rating in excess of 20 percent, neither Diagnostic Code 5003 nor Diagnostic Code 5242 may serve as a basis for a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The evidence for consideration in this period includes only the December 2006 VA treatment record the RO relied upon in determining that the Veteran was entitled to an increased rating of 20 percent for the orthopedic manifestations of his lumbar disability.  At the time of this appointment, the Veteran again requested an assistive device for walking, noting that he had difficulty maintaining his balance for long distances as a result of his back disability.  On physical examination, the Veteran was observed to have a fairly unsteady gait.  He appeared to be nonantalgic but he did limp toward the right side.  He was noted to require the use of the rail on the wall in order to ambulate.  He was assessed with chronic low back pain with a gait disorder related to back pain.  A rollator walker was determined to be appropriate.

Although the Veteran contends that his disability during this period was more severe than the assigned ratings reflect, the evidence for consideration does not demonstrate that a rating higher than 20 percent for the orthopedic manifestations was warranted, or that separate ratings higher than 10 percent were warranted for the neurological manifestations of his lumbar spine disability were warranted.

Under the old schedular criteria of Diagnostic Code 5292, a higher rating of 40 percent was not warranted unless there was severe limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The range of motion of the Veteran's lumbar spine during this period was not recorded.  Significantly, however, the Veteran has not contended that the range of motion of his thoracolumbar spine was severely limited during this period.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  The evidence does not show any more than moderate limitation of motion.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support a higher disability rating during this period based on limitation of motion.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Veteran's low back disability during this period was no more than moderate, warranting no more than a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  As such, the old schedular criteria of Diagnostic Code 5292 cannot serve as a basis for an increased rating for this period. 

Under the more specific numerical criteria found in the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's lumbar spine disability again fails to satisfy the requirements for more than a 20 percent rating based upon limitation of motion.  Again, the range of motion of the Veteran's lumbar spine during this period was not recorded.  Thus, his range of motion does not demonstrate any worse disability than the requirements for a 20 percent rating:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Even considering the Veteran's subjective complaints of pain and stiffness, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support a higher disability rating during this period based on limitation of motion.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  As such, the revised schedular criteria of Diagnostic Code 5237 cannot serve as a basis for an increased rating either. 

Similarly, when rated under the diagnostic code for lumbosacral strain, the Veteran's lumbar spine disability again fails to satisfy the qualitative criteria for a rating higher than 20 percent under the old version, as well as under the new version.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) with 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2003). 

Under the old schedular criteria of Diagnostic Code 5295, a higher rating of 40 percent was not warranted unless there was lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The evidence during this period is negative for any listing of the spine, Goldthwaite's sign, marked limitation of forward bending, loss of lateral motion, narrowing or irregularity of the joint space, or abnormal mobility on forced motion.  Notably, the Veteran has not reported that any of these symptoms were present during this period.  As such, a rating higher than 20 percent cannot be assigned based upon the old diagnostic criteria for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Under the revised schedular criteria for lumbosacral strain, the Veteran's range of motion does not meet the criteria for a higher rating of 40 percent, as discussed immediately above. 

In evaluating whether the Veteran would be entitled to a higher rating under the version of Diagnostic Code 5293 in effect prior to September 23, 2002, the Board finds that the Veteran is not entitled to a rating higher than 20 percent for this period.  In order to be entitled to a rating in excess of 20 percent under the old diagnostic criteria for intervertebral disc syndrome, the evidence would need to show severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  During this period there is no indication that the Veteran met the criteria for a diagnosis of intervertebral disc syndrome.  There are no findings supportive of a conclusion that the Veteran had neurological symptoms amounting to severe intervertebral disc syndrome, with recurring attacks with intermittent relief, during this period.  Thus, a higher rating is not warranted based on the criteria for rating intervertebral disc syndrome in effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); see also 38 C.F.R. § 4.7.    

As noted above, the code relating to intervertebral disc syndrome was amended, effective September 23, 2002.  After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Under this code, a 40 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  Here, there is no evidence that the Veteran was prescribed bed rest by a physician for more than four weeks but less than six weeks during this period.  Accordingly, he is not entitled to an increased rating based upon the criteria pertaining to incapacitating episodes. 

As the substantive criteria for rating intervertebral disc syndrome based on incapacitating episodes was not changed when Diagnostic Code 5293 was reclassified as Diagnostic Code 5243, effective September 26, 2003, for the above reasons a higher rating is not warranted based on the criteria for rating intervertebral disc syndrome in effect since September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006); see also 68 Fed. Reg. 51454 (Aug. 27, 2003).  

As noted above, VA regulations were amended effective September 23, 2002 and as of that date allow for separate ratings for neurologic manifestations of a back disability.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Currently, the Veteran is assigned separate 10 percent ratings for radiculopathy in the right and left lower extremities during this period.  

Ratings in excess of 10 percent for radiculopathy of the right and left lower extremities are not warranted during this period.  During this period there is no indication that the Veteran's radiculopathy of the right and left lower extremities more nearly approximated any more than mild incomplete paralysis of the sciatic nerve.  Thus, ratings in excess of 10 percent are not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also 38 C.F.R. § 4.7.  

The Board has determined that for the period from December 29, 2006  to March 26, 2007, the Veteran is entitled to no more than the current 20 percent rating for orthopedic manifestations and separate 10 percent disability ratings, effective from September 23, 2002, for the neurologic manifestations in each lower extremity.  

iv. From March 27, 2007 to the present

The orthopedic manifestations of the Veteran's lumbar spine disability are currently assigned a 20 percent rating for the period from March 27, 2007 to August 6, 2008.  Effective August 7, 2008, the RO assigned a 40 percent rating for the orthopedic manifestations of the Veteran's lumbar spine disability under Diagnostic Code 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The neurologic manifestations of the Veteran's lumbar spine disability for this period are rated as 10 percent disabling for each lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 8520.  In addition to the General Rating Formula for Diseases and Injuries of the Spine, the old diagnostic criteria for limitation of motion, lumbosacral strain, and intervertebral disc syndrome are also applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2003).

At the Veteran's March 27, 2007 VA examination, he had forward flexion of the thoracolumbar spine to 18 degrees with pain beginning at 10 degrees.  Such limitation warrants a 40 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, a 40 percent rating is assigned for mechanical low back pain with mild degenerative changes since that date.  The General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine is limited, some range of motion is present.  VA examiners in August 2008 and April 2010 specifically noted that the Veteran did not have any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine, it is not necessary to consider the functional loss due to pain and weakness on motion.  Johnston, 10 Vet. App. 80 (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  As such, he is not entitled to a higher rating under the General Rating Formula.  

Under the old schedular criteria, a 40 percent rating represented the maximum schedular rating available for limitation of lumbar spine motion and for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  Thus, neither Diagnostic Code 5292 nor 5295 may provide for a higher rating in this case.   Similarly, for reasons explained in the preceding section, Diagnostic Code 5242 also may not provide for a higher rating.  As noted above, Diagnostic Codes 5003 and 5242 provides for a maximum rating of 20 percent.  As the Veteran is already in receipt of a 40 percent rating for the orthopedic manifestations of his lumbar spine disability for this period, and neither Diagnostic Code 5003 nor Diagnostic Code 5242 provides for a rating in excess of 20 percent, neither Diagnostic Code 5003 nor Diagnostic Code 5242 may serve as a basis for a rating in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

It has not been contended or shown in this case that during this period the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, the diagnostic codes pertaining to these disabilities are not applicable for this period.

The version of Diagnostic Code 5293 in effect prior to September 23, 2002, however, may provide for a higher rating.  In order to be entitled to a rating in excess of 40 percent under the old diagnostic criteria for intervertebral disc syndrome (Diagnostic Code 5293), the evidence would need to show intervertebral disc syndrome that was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The evidence for consideration in this period includes a report of a VA spine examination in March 2007.  At the time of the examination, the Veteran complained of pain which radiated into his legs, occasional stiffness, weakness in the thighs, and twitching leg muscles.  He did not experience numbness.  On examination, the Veteran stood stooped forward and had a slow ataxic gait.  He stated that he normally used a walker for ambulation.  The lumbosacral spine was noted to be tender to palpation.  On range of motion testing, the Veteran had flexion to 18 degrees with pain beginning at 10 degrees.  Extension was to 8 degrees, lateral flexion was to 5 degrees bilaterally, right lateral rotation was to 0 degrees, and left lateral rotation was to 5 degrees.  Repetitive movements were not done due to severely restricted movements and complaints of pain.  On neurological testing, lower extremity strength was 4+/5, reflexes were 2+ and symmetrical, and sensory was normal.  Lumbar CT scan and MRI were normal.  Thoracic spine X-ray reportedly showed early degenerative osteoarthritis.  The examiner diagnosed myofascial back pain, as well as early degenerative osteoarthritis of the thoracic spine.  The examiner also noted that the diagnostic studies showed only minimal findings and the symptomatology was out of proportion to these findings.  

During the Veteran's October 2007 DRO hearing, he testified that he had constant back pain and there were times when he was in bed and could not move.  He reported using a walker.  

The Veteran underwent an additional examination of his spine in August 2008.  At the time of that examination he complained of numbness related to his back condition.  He also reported experiencing fatigue, decreased motion, stiffness, weakness, spasm, and pain with radiation.  He used a brace and a walker.  

Examination of the muscles revealed no spasm, atrophy, or weakness.  There was some guarding and tenderness on the left and pain with motion, bilaterally.  The Veteran had a stooped posture and an antalgic gait with poor propulsion.  Sensory examination of the lower extremities, however, was normal; reflexes were 2+ and motor testing was 5/5 with normal muscle tone and no atrophy.  Flexion and extension of the thoracolumbar spine were to 20 degrees with pain beginning at 15 degrees and no additional limitation of motion on repetitive use.  Other relevant arcs of motion of the spine were full, although there was some pain with motion.  There was no additional limitation of motion on repetitive use.  X-rays showed minimal lumbar vertebral body endplate osteophytic spurring changes predominately in the upper lumbar spine.  The diagnosis was minimal lumbar degenerative changes, predominately in the upper lumbar spine.  

A separate VA neurological examination in August 2008 similarly revealed no neurological abnormalities; motor, sensory, and reflex examinations were all normal.  The examiner nevertheless confirmed that the Veteran did have a bilateral L4-5 radiculopathy and a right S1 radiculopathy related to his low back disability.  

In an October 2008 letter, the Veteran's wife reported that she met him 7 years ago and that he has trouble sleeping and chronic back problems.  

In a June 2009 letter, a private physician relayed that the Veteran had marked limitation of motion of the lumbar spine with pain.  

The Veteran was afforded another VA spine examination in April 2010.  He complained of constant low back pain with radiation down the left leg to the toes.  He used a cane for stability and reported occasionally wearing a back brace.  He reported no incapacitating episodes during the past 12-months and denied a history of malignancy.  On examination, he had flexion in the thoracolumbar spine to 35 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  The Veteran demonstrated no pain on motion, and there was no increased loss of function with use due to pain, fatigue, weakness, lack of endurance or incoordination.  Despite flexing only 35 degrees when asked, the Veteran had a negative straight leg raising test bilaterally at 90 degrees with no expression of pain whatsoever.  There was no spasm.  Lower extremity examination revealed 5/5 motor testing and +4 deep tendon reflexes.  He appeared to have no sensory loss in any dermatome distribution.  X-rays and MRI were reportedly normal.  All neuroforaminal were patent without signs of compression.  The diagnosis was lumbosacral strain.  The examiner commented that the Veteran's complaints were totally inconsistent with the objective findings both on examination and MRI study.  There was no sign of any paralysis of any of the major nerve roots of the lumbosacral spine.  There were no signs of intervertebral disc syndrome, incapacitating episodes, or ankylosis.  The examiner's opinion was that the Veteran was experiencing a mild disability from a chronic low back syndrome with deficits on examination inconsistent with the objective findings noted both on examination and X-ray study.  

The Veteran underwent another VA neurological examination in April 2011.  He complained of radiating pain from his back and a burning sensation in the bottom of his feet and back of his left leg for the past couple of years.  He also reported numbness 1 to 2 times a week lasting for a few minutes, as well as cramps in the toes, feet, and left hand.  He also had twitching of the muscles in the feet, calf, and left forearm for a couple years.  Examination of the lower extremities revealed 5/5 motor strength and 2+ and symmetrical reflexes.  Pain sensation was normal, but touch sensation was decreased on the medial aspect of the right foot.  It was noted that EMG/NCS testing showed electrophysiological evidence of right L5-S1 radiculopathy.  

In evaluating whether the Veteran would be entitled to a higher rating under the version of Diagnostic Code 5293 in effect prior to September 23, 2002, the Board finds that the Veteran is not entitled to a rating higher than 40 percent for this period.  In order to be entitled to a rating in excess of 40 percent under the old diagnostic criteria for intervertebral disc syndrome, the evidence would need to show intervertebral disc syndrome that was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  During this period there is no indication that the Veteran met the criteria for a diagnosis of intervertebral disc syndrome.  Although the Veteran complained of pain radiating into his legs, weakness in his thighs, twitching leg muscles and cramps, numbness, and a burning sensation in the bottom of his feet and back of his left leg, neurological testing has remained predominantly normal.  Given that despite the Veteran's complaints, neurological evaluation was predominantly normal throughout this period, the findings in the medical records during this period do not support a finding that the Veteran had more than severe intervertebral disc syndrome.  There are no findings supportive of a conclusion that the Veteran had neurological symptoms amounting to pronounced intervertebral disc syndrome during this period.  Thus, a higher rating is not warranted based on the criteria for rating intervertebral disc syndrome in effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); see also 38 C.F.R. § 4.7.    

As noted above, the code relating to intervertebral disc syndrome was amended, effective September 23, 2002.  After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Under this code, a 60 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  Here, there is no evidence that the Veteran was prescribed bed rest by a physician for more than four weeks but less than six weeks during a one-year period.  While the Veteran reported instances where he has been in bed and could not move, bed rest prescribed by a physician is not shown at any time throughout the record.  Accordingly, he is not entitled to an increased rating based upon the criteria pertaining to incapacitating episodes. 

It has been determined in this case that there is no evidence of incapacitating episodes as defined under Diagnostic Code 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002, to September 26, 2003, and from September 26, 2003, through the present, respectively). Therefore, it is necessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurologic manifestations are evaluated separately and combined with all other disabilities. 

As explained above, the requirements for a higher rating under the general rating formula - unfavorable ankylosis of either the thoracolumbar spine or the entire spine - are neither contended nor shown. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2003).  Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2003). 

The veteran has already been assigned a disability rating of 40 percent for limitation of motion of the lumbar spine under the General Rating Formula currently in effect. In addition, the Board has assigned separate 10 percent ratings, effective from September 23, 2002, for radiculopathy in the right and left lower extremities, under DC 8520.  The Board finds that the criteria for a rating greater than 40 percent for the spine disability are not met under any of the spinal rating criteria applicable. The question before the Board, then, is whether the Veteran is entitled to higher ratings for his neurological manifestations, for the period since March 27, 2007. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. 38 C.F.R. § 4.124a , Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  

In this case, examination has consistently demonstrated decreased sensation.  However, the Veteran's reflexes have consistently been demonstrated to be intact. Additionally, minimal weakness has only been demonstrated on occasion.  Multiple examiners have determined that the Veteran's report of symptoms are not consistent with the physical findings.  To this extent, the Board concludes that the Veteran's reports regarding the severity of his symptoms are not credible.  Given the above, the Board finds that the lower extremity radiculopathy symptoms are primarily sensory in nature and compatible with an incomplete paralysis of the sciatic nerve that is mild in degree.  As such, ratings higher than 10 percent for the neurological manifestations of the Veteran's lumbar spine disability are not warranted.  The Board finds no evidence of organic changes, such as muscle atrophy, trophic changes, etc., that would warrant a higher rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also 38 C.F.R. § 4.7.  

The Board concludes, for the period since March 27, 2007, that the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant a 40 percent rating, but not more.  Additionally, the Board concludes that the weight of the credible evidence demonstrates that the Veteran's low back disability warrants no more than separate 10 percent ratings for neurological manifestations during the period since March 27, 2007.  See Fenderson, 12 Vet. App. 119.

Other Considerations

The Board has also considered whether the Veteran's lumbar spine disability and radiculopathy of the bilateral lower extremities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings in excess of those already assigned for lumbar spine disability and radiculopathy of the bilateral lower extremities, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

Total Disability Rating Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-connected lumbar spine disability prevents him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 

While the Veteran's service-connected disability has an impact on his functional capacity, he has not contended that his service-connected disability prohibits him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  The record reflects that the Veteran was unemployed briefly in 2003, after he was laid off.  The Veteran subsequently found work as a computer operator for the State of Alabama, a job he has since held.  There is no indication that the Veteran is not able to continue to work as a result of his service-connected back disability, and nor has the Veteran so contended.  As such, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted. 

ORDER

Service connection for hypertension is denied.

An initial rating higher than 10 percent for a lumbar spine disability is denied, for the period prior to December 26, 2002. 

An initial rating higher than 10 percent for the orthopedic manifestations of a lumbar spine disability is denied, for the period from December 26, 2002 to December 28, 2006.  

An initial rating higher than 20 percent for the orthopedic manifestations of a lumbar spine disability is denied, for the period from December 29, 2006 to March 26, 2007.  

An initial 40 percent rating, but no higher, for the orthopedic manifestations of a lumbar spine disability is granted from March 27, 2007, subject to the applicable laws and regulations governing the payment of monetary benefits.

An initial 10 percent rating, but no higher, for radiculopathy of the right lower extremity is granted from September 23, 2002, subject to the applicable laws and regulations governing the payment of monetary benefits.

An initial 10 percent rating, but no higher, for radiculopathy of the left lower extremity is granted from September 23, 2002, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran asserts that he has headaches as a result of his service or as a result of his service-connected back disability.  

In an effort to determine whether the Veteran's headaches are related to his service, the Veteran was afforded VA neurological examinations in August 2008 and April 2010.  In August 2008, the examiner opined that although the Veteran stated that the headaches began in 1986 there were no documented complaints of headaches around the time of his in-service fall down a set of stairs.  As there were no contemporaneous records demonstrating that the Veteran had headaches following his fall down stairs, the examiner opined that it was less likely than not that the Veteran's headaches were due to his fall in 1986.  

In the April 2011 report of examination, the examiner noted that he could find no record of headaches until January 2000, after a motor vehicle accident where the Veteran hit his head against the windshield.  As there was no record of headaches until after the January 2000 motor vehicle accident, the examiner opined that the Veteran's headaches were less likely as not related to events in service or the Veteran's back pain.  

Neither examiner adequately addressed whether the Veteran has headaches that were incurred or aggravated during service or a result of or aggravated by a service-connected disability.  In addition, the second opinion is based on an inaccurate factual premise.  As described below, headaches were present prior to January 2000.  As such, the Veteran should be provided with another VA neurological examination and an additional medical opinion should be obtained.  Instructions to the examiner are detailed below.  

Service treatment records indicate that in October 1986 the Veteran told a psychiatrist that he had headaches occurring around 2 times a week, lasting 5 or 10 minutes, that began in June 1986.  In August 1986, the Veteran fell backwards down some stairs striking his head.  He reported neck and low back pain at the time and had multiple contusions.  During his separation examination a normal neurologic evaluation was noted.  He denied frequent or severe headaches.  

In September 1992, the Veteran told a private practitioner that he had experienced occasional migraine headaches since falling down a flight of stairs in the military.  

Reserve treatment records show normal neurological examinations in June 1999 and February 2003.  The Veteran denied having had frequent or severe headaches at each of these examinations.  He did, however, report headaches in September 2000.

In January 2000, the Veteran told his private physician that he had been experiencing headaches after exertion and intercourse for the past 4 weeks.  He denied experiencing headaches as a child or adolescent.  The physician's impression was post-exertional headaches/post-coital headaches; rule out cerebral aneurysm versus exertional migraine.  The physician later noted that the Veteran had not complained of similar headaches prior to this report.  During an April 2000 follow up, the physician noted that the headaches may be post-traumatic as the Veteran was involved in a motor vehicle accident in December 1999.  

In October 2007, the Veteran testified that he started to develop headaches in 1986 after he fell down some stairs and that he has had headaches ever since.  

In addition, the Veteran has not been provided proper VCAA notice regarding his claim for service connection for headaches secondary to a service-connected disability.  This should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain copies of all VA treatment records related to headaches dated from December 2006 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

3.  Thereafter, schedule the Veteran for a VA neurological examination to determine the nature of any current headache disability, and to obtain an opinion as to whether such is possibly related to service or a service-connected disability.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to the following:
  
 a. Is it at least as likely as not (50 percent probability or greater) that a current headache disability arose during service or is otherwise related to service, to include when the Veteran fell on some stairs?  

b. Is it at least as likely as not (50 percent probability or greater) that a current headache disability was caused by or aggravated (permanently worsened beyond natural progress) by the Veteran's service-connected low back disability?  If the examiner concludes that the Veteran has a headache disability that is aggravated by the low back disability, the examiner should quantify the degree of aggravation, if possible.

In rendering the requested opinions, the examiner should address the question of whether the Veteran's current headache disorder more likely manifested following his separation from active service. 

In this regard, the examiner should consider the Veteran's statements regarding the incurrence of the headaches, in addition to his statements regarding the continuity of symptomatology, including the fact that his headaches after service pre-dated his 1999 motor vehicle accident. 

The rationale for the opinions, with citation to relevant medical findings, should be provided. 

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


